ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-120, concluding that THOMAS KANE of PRINCETON, who was admitted to the bar of this State in 2001, *477should be reprimanded for violating RPC 3.4(g) (threatening criminal charges to obtain an improper advantage in a civil matter), and good cause appearing;
It is ORDERED that THOMAS KANE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.